Case: 6:17-cr-00036-CHB-HAI Doc #: 276 Filed: 02/02/21 Page: 1 of 2 - Page ID#: 4923




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   LONDON

 CRIMINAL ACTION NO. 17-36-CHB

 UNITED STATES OF AMERICA                                                      PLAINTIFF

                      MOTION OF UNITED STATES
 V.             FOR ORDER TO ALLOW COURT REPORTER
           TO PROVIDE SEALED TRANSCRIPTS TO UNITED STATES

 RODNEY SCOTT PHELPS                                                         DEFENDANT

                                        * * * * *

        The Defendant, Rodney Scott Phelps, has appealed his conviction and sentence. To

 respond to his arguments in the Court of Appeals, the United States must review the sealed

 transcripts, filed in the record as docket entry numbers 176, 238, 241, 253, 254, 273 & 274.

 While some of the transcripts contain ex parte matters, the transcripts are required for a

 complete record on appeal. Therefore, the United States moves for an order to allow the

 court reporters to provide these sealed transcripts to the United States.

                                                   Respectfully submitted,

                                                   CARLTON S. SHIER, IV
                                                   ACTING UNITED STATES ATTORNEY

                                            By:    s/ Kathryn Anderson
                                                   Assistant United States Attorney
                                                   260 W. Vine Street, Suite 300
                                                   Lexington, Kentucky 40507-1612
                                                   (859) 685-4885
                                                   Kathryn.Anderson@usdoj.gov
Case: 6:17-cr-00036-CHB-HAI Doc #: 276 Filed: 02/02/21 Page: 2 of 2 - Page ID#: 4924




                               CERTIFICATE OF SERVICE

        On February 2, 2021, I electronically filed this document through the ECF system,

 which will send the notice of electronic filing to all attorneys of record.

                                                    s/ Kathryn Anderson
                                                    Assistant United States Attorney




                                               2
